t c memo united_states tax_court tsutomu tedokon petitioner v commissioner of internal revenue respondent docket no 8797-o0ol filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r to proceed with collection by levy of assessed tax_liabilities for and held because p’s claim for overpayment credit was filed within three years from the date p filed his return p’s claim was timely filed 300_f3d_1065 9th cir followed revrul_76_511 1976_2_cb_428 applied held further because p made no tax_payments during the applicable look-back period of sec_6511 b a i r c the ceiling limitation on p’s credit 1s zero held further equitable relief is unavailable to p and r may proceed with collection of balances due as determined in a notice_of_determination concerning collection action s under sec_6320 and or tsutomu tedokon pro_se sylvia l shaughnessy for respondent memorandum findings_of_fact and opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent does not challenge the court’s jurisdiction over this case and petitioner does not assert that respondent’s appeals officer did not take into consideration all of the matters required by sec_6330 consequently the only issue for decision is the substantive question of whether sec_6511 precludes the allowance of any portion of petitioner’s overpayment_of_tax as a credit against his liabilities for and findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are - incorporated herein by this reference at the time the petition was filed in this case petitioner resided in san diego california petitioner did not timely file a form_1040 u s individual_income_tax_return for taxable years or respectively on date petitioner made an estimated income_tax payment of dollar_figure for his tax_year respondent at some point applied dollar_figure of this amount against petitioner’s tax_liability leaving a credit balance of dollar_figure as reflected on several irs statements of account for respondent extended the filing_date for petitioner’s income_tax return from april until date respondent subsequently further extended the filing_date to date on date respondent sent petitioner a standard notice entitled request for your tax_return concerning the respondent’s nonreceipt of petitioner’s income_tax return at the bottom of this notice was the following x x you have a credit balance of dollar_figure x x please explain how you want us to handle your credit see the specific instructions on the enclosed form_9358 on date petitioner filed his return on which he reported a tax_liability of dollar_figure on his return petitioner claimed that an overpayment in the amount of dollar_figure was available for credit to other tax_liabilities on form_9358 filed with his return petitioner requested that respondent apply his date estimated_tax payment first to his income_tax_liability and then to his income_tax_liability respondent apparently acceded to this request as to since dollar_figure of the estimated_tax payment was applied against the liability shown on the delinguent return a computer print of petitioner’s irs accounts reflects a liability for tax interest and penalties through date of dollar_figure beyond this the record is silent as to payment of petitioner’s tax_liability in mid-1999 petitioner filed delinquent federal_income_tax returns for his and tax years with each return showing a balance due on date respondent issued to petitioner a letter entitled final notice--notice of intent to levy and notice of your right to a hearing relating to petitioner’s unpaid income_tax liabilities for and thereafter on date petitioner sent form request for a collection_due_process_hearing to respondent - - after a series of correspondences between the parties petitioner attended a conference with appeals officer fred mcmullen on date at the conference petitioner asserted that respondent should have applied the overpayment_of_tax shown on his federal_income_tax return to his tax_liabilities for the subsequent years petitioner did not and still does not dispute the correctness of the amounts of the underlying tax_liabilities assessed by respondent for and although petitioner had expressed an interest in submitting an offer_in_compromise he failed to submit an offer and did not provide the information necessary to determine whether an offer would be an appropriate collection alternative on date respondent issued to petitioner the aforementioned notice the notice states with the best information available the regquirements of various applicable law or administrative procedures have been met you suggested that you believe that you are entitled to a credit from a prior year overpayment to be used to offset in part if not in full the liabilities in question irs records show that your personal income_tax return f does show an overpayment however this return was not filed until some time in so the statute_of_limitations for filing a claim for credit or refund had expired accordingly no credit is available to offset the liabilities at issue appeals believes that despite its intrussiveness a -- - levy is the appropriate collection action which balances the need for efficient collection of the tax with any concerns you may have as to the intrusiveness of the action in response to the notice petitioner filed his petition in this case in his petition petitioner alleges that the amounts of the underlying tax_liability and the years are year amount dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure petitioner claimed a credit from a prior year overpayment to be used to offset in part if not in full the liabilities in question in his answer respondent denied that the levy determination relates to a tax_liability for and asserts that the levy determination relates to petitioner’s unpaid income_tax_liability for in the amount of dollar_figure including interest and penalties through date petitioner does not challenge this assertion opinion i standard of review respondent did not send a notice_of_deficiency to petitioner petitioner did not otherwise have an opportunity to dispute his tax_liability for or thus - petitioner may challenge the existence or amount of the underlying tax_liability sec_6330 b 118_tc_22 since the validity of the underlying tax_liability is properly at issue we review respondent’s determination de novo 116_tc_60 il limitations on credit or refund claims sec_6511 contains two separate timeliness provisions for credit or refund claims sec_6511 establishes a prescribed period for filing a claim sec_6511 b a creates look-back periods which provide a ceiling limitation on the amount of allowable credit or refund 516_us_235 sec_6511 incorporates the filing deadline of sec_6511 which provides that the taxpayer must file a claim for credit or refund within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 the two periods provided by sec_6511 b a subparagraph b and c provide look-back periods not relevant here are x that the refund claim must be filed within the year period prescribed in subsection a and y the allowable - amount of the overpayment must not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return in 38_f3d_473 9th cir the u s court_of_appeals for the ninth circuit the court to which this case would normally be appealed held that sec_6511 a provides the taxpayer with the right to file a claim up to three years after the return only where that return is filed within two years of payment of the taxes miller v united_states supra pincite in contrast revrul_76_511 1976_2_cb_428 applied the 3-year filing deadline of sec_6511 even though the taxpayer filed the return more than years after payment of the tax other courts of appeals addressing this issue followed the interpretation of sec_6511 announced in revrul_76_511 for example in 222_f3d_93 2d cir the u s court_of_appeals for the second circuit declined to follow miller and applied the 3-year filing deadline even though the return was filed more than years after the tax was paid see also 37_f3d_587 10th cir affg tcmemo_1993_102 994_f2d_25 lst cir subseguent to the expiration of the briefing schedule in --- - this case the u s court_of_appeals for the ninth circuit decided 300_f3d_1065 9th cir in which the court announced that we are no longer bound by miller accordingly we hold that under sec_6511 a taxpayer’s claim for credit or a refund is timely if it is filed within three years from the date his income_tax return is filed regardless of when the return is filed id pincite in miller the court_of_appeals for the ninth circuit had held that a taxpayer must file a return within years of payment of the taxes to recover a refund_or_credit otherwise no claim could ever be finally barred by the 2-year-after-payment clause of sec_65l1ll1l a also the court stated in omohundro that its construction of sec_6511 in miller was necessary to prevent forum shopping under a version of sec_6512 no longer in effect in omohundro v united_states supra the court further stated that in deciding miller we did not consider revrul_76_511 which was directly on point and in effect at the time id pincite after miller v united_states supra was decided in the supreme court’s decision in 533_us_218 intervened the court in omohundro observed in united_states v mead corp the supreme court held that an administrative agency’s interpretation of a statute contained in an informal rulemaking must be accorded the level of deference set forth in skidmore -- - v swift co the court held the deference required depends on the ‘thoroughness evident in the agency’s consideration the validity of its reasoning its consistency with earlier and later pronouncements and all those factors which give it the power to persuade x f 300_f3d_1065 citations omitted the court in omohundro believed that revrul_76_511 commands deference because its reasoning is valid it is consistent with later irs pronouncements and its interpretation of sec_6511 is supported by the legislative_history of the statute the court held that under sec_6511l a a taxpayer’s claim for credit or refund is timely if it is filed within years from the date his or her income_tax return is filed regardless of when the return was filed omohundro v united_states supra pincite revrul_76_511 1976_2_cb_428 likewise commands deference and is applicable to this case since the fact pattern is the same the facts recited in the ruling are briefly as follows during the taxpayer’s employer withheld income_tax which under sec_6513 was deemed to have been paid on date three years and days after the due_date on date the taxpayer filed his return on which he claimed an overpayment the irs ruled that the taxpayer had filed a valid claim_for_refund within the 3-year period of limitations prescribed by sec_6511 but under section - b the overpayment was deemed to have been made on date which was not a payment made within the 3-year period immediately preceding date the date the claim was filed therefore reasoned the ruling although the claim_for_refund was timely filed allowance of the refund was specifically barred by the provisions of sec_6511 a which limits the amount of the allowable refund to the amount_paid within the period immediately preceding the filing of the claim equal to years plus any extension of time for filing the return revrul_76_511 goes on to point out that if the taxpayer had filed his return on date for example the refund would have been allowable since the overpayment would have been made within the 3-year period immediately preceding the filing of the claim petitioner’s claim for credit was included in his tax_return and was considered filed on the same date as the return sec_301_6402-3 proced admin regs as such petitioner’s claim for credit was timely filed the look-back period of sec_6511 a is applicable to petitioner since he filed his claim for credit during the year period prescribed for timely filing of a claim in sec_6511l a however as previously stated sec_6511 b a provides that the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately - preceding the filing of the claim equal to years plus the period of any extension of time for filing the return sec_6511 b a petitioner filed his claim included in his return on date he had received extensions for filing his return totaling months one extension for months and another for months therefore the relevant look- back period under b a extended from date back to date petitioner is not entitled to credit for an amount_paid or deemed paid outside the look-back period determined under sec_6511 b a petitioner’s estimated_tax payment is deemed paid on the last day prescribed for filing the return determined without regard to any extension of time for filing such return sec_6513 528_us_431 the last day for filing his return was date so that is the date petitioner’s estimated payment is deemed paid for purposes of sec_6511 as such petitioner paid no portion of the overpayment during the applicable look- back period since no amounts were paid during the look-back period the ceiling limitation on the petitioner’s requested credit 1s zero til equitable relief petitioner asserts a claim for equitable relief the date request for your tax_return notice sent by respondent listed a credit balance of dollar_figure and asked for an explanation as to how petitioner wanted the credit balance handled petitioner asserts that respondent should therefore be estopped from denying application of the credit for overpayment to his tax_liabilities for years subsequent to we are bound by the strict terms of the statutory provisions limiting refunds or credits for overpayments to those claimed within the time limitations of sec_6511 519_us_347 finding that congress did not intend courts to read equitable exceptions into sec_6511 landry v commissioner t c pincite equitable relief is therefore unavailable to petitioner we said in 99_tc_475 affd without published opinion 23_f3d_406 6th cir that as is true in many of the cases in this field the result may seem harsh in view of an actual overpayment but taxpayer failed to file his income_tax return more promptly and the statute is precise the unhappy result for taxpayer is the consequence of a problem of his own creation the situation is not an unfamiliar one and has been before us in a variety of other circumstances citations omitted unfortunately for petitioner these words apply with equal force in his case the bar against application of any part of his overpayment of estimated_tax to later years is a situation -- of his own making because of his leisurely attitude toward the due_date for filing his return and the refund claim within it we hold that respondent correctly determined that collection efforts should proceed to reflect the foregoing decision will be entered for respondent
